tro

UNI'I`ED S'I`A"I`ES DISTR!CT COURT
F()R THE DlSTRlCT ()F C()LUMBlA

R/\ND/\l.l. (`/\SSliI)/\Y,

PeUUoneL
Criminal Action No. 06-329 (CKK)
V' Civil Action No. 08-322 (CKK)

UNl'l`ED STATES OF Al\/lERlCA,

Respondent.

MEM

Presently before the Court is Petitioner Randall Casseday’s [28] l\/lotion to Vacate, Set
Aside, or Correct his Sentence pursuant to 28 U.S.C. § 2255. Casseday pled guilty to one count
of Possessing Material Constituting or Containing Child Pornography, 18 U.S.C.
§ 2252(a)(4)(l3), and one count of l:`nticing a Child (attempted), Section 2l6(d) ofthe District of
(`c)luiiihia ()mnibus Public Safety Congressional Review l'£mergency Act of2()06, Act l6-445,
amending D.(,`. (.`ocle § 22-3()10. ()n l~`ebruary l5, 2()07, this Court sentenced Casscday to a total
of90 months’ imprisonment pursuant to a plea agreement voluntarily entered into pursuant to
l~`ederal Rule of Criminal Proccdure l l(c)(l )(C). On February l9, 2008, Casscday filed a motion
to vacate, set aside. or correct his sentence pursuant to 28 U.S,C. § 2255, claiming that the Court
violated l"ederal Rule ot`(`riminal Procedure l l during sentencing by failing to ensure that the
guilty plea was voluntary and to determine that there was a factual basis for the plea. He also
claimed that his counsel was constitutionally ineffective for failing to file a notice of appeal. On
l\/lay l, 20()8, Casseday filed an amended § 2255 motion claiming that the Court violated Rule ll

when it failed to inform him of the reasons for his sentence as required by l8 U.S.C. § 3553(€)

and claiming that his conviction was based on evidence seized in violation ofthe Fourth
/\mendment. 'l`he (}overnment filed a consolidated opposition to Casseday’s motion and
amended iiiotion, and (Iasseday filed a response brief. Casseday also filed supplemental
materials on April 2, 2009, july 3(), 2009, and August 26, 2009, in which he appears to assert
additional claims pertaining to alleged constitutional violations during his arrest. Casseday also
claims in his last supplemental filing that he was coerced by his counsel into answering one of
the (`ourt`s questions during the plea colloquy at`firinatively, thus professing his intent during an
online cliat to entice a person purporting to be a ininor child into performing a sexual act.‘

l~`or the reasons explained below, the Court finds that the Fourth Amendment claim
asserted in Casseday’s amended § 2255 motion and any claims that may be asserted in
Casseday’s supplemental pleadings pertaining to Casseday’s arrest and searches are untimely and
must be disinissed, l%ecause ofeonilicting testimony in the record, the Court shall hold an
evidentiary hearing on (Tasseday`s claim that his counsel was constitutionally ineffective for
failing to file a notice of appcal. During the hearing, the Court shall also hear testimony from
Casseday’s counsel regarding his duress claim, to which the Government has not formally
responded. 'l`he Court finds that C.`asseday’s claims that the Court violated Rule ll by failing to
ensure the plea was voluntary (apart from his duress claim regarding his counsel) and ascertain a

factual basis for the plea are clearly contradicted by the record and may be dismissed as meritless

' Casseday has also filed a "Response to the Government’s l\/lotion/Request to Deny

Leave to File Quo Warranto and l\/lotion to Order Governinent to Respond to Quo Warranto,” see
Docket No. [59], which the Court construes as a motion to reconsider the Court’s denial of his
[54] "l\/lotion for l.eave of Court to File Quo Warranto Pursuant to Rule(s) 901 and 902 ofthe
l"ederal Rules of (.`riminal l’rocetlitre." See Min. ()rder (Apr. 2(), 2()()9). 'fhe (`ourt finds that
(Tasseday has failed to assert any appropriate factual or legal basis for reconsideration and shall
therefore deny the iiiotioii.

without an evidentiary hearing. The Court shall hold in abeyance Casseday’s claim that the
Court failed to provide a written statement ofreasons for the sentence pending further briefing
from the Government.
l. BACKGROUND
A. Peti`tir)ner 's Arre.s'l, Plecz Agreernenl, and Sentencz'ng
Petitioner Randall (i. Casseday was arrested by the District ofColumbia l\/letropolitan
l’oliee l)epartment ("l\/ll’l)") on September 26. 2()()6, following an online sting operation during
which Casseday sent images of child pornography to an undercover l\/lPD officer posing as a 13
year old girl. On October 31, 2()06, Casseday was charged by lnformation with three counts: (l)
F.nticing a l\/Iinor in violation of 18 U.S.C. § 2422(b); (2) Possessing l\/laterial Constituting or
Containing Child Pornography in violation of 18 U.S.C. § 2252(a)(4)(B); and (3) Enticing a
Child (attempted) in violation ofthe l).C. ()mnibus Public Safety Congressional Rcview
l€niergency /\et of2()06. /\ct 16-445, § 216(d).2
l. Written I’lea Agreeinent

On October 31, 2006, the United States sent a written plea agreement to Casseday’s

2 Section 216(d) of the I).C. Omnibus Public Safety Congressional Review Emergency
Act ofZ()()() temporarily amended D.C. Code § 22-3()10(b) to provide as follows:

Whoever atteinpts ( 1 ) to seduee. entice, allure, convince, or persuade any person who
represents liimself or herself to be a child or minor to engage in a sexual act or
contact, or (2) to entice, allurc, convince, or persuade any person who represents
himself or herself to be a child or minor to go to any place for the purpose of
engaging in a sexual act or contact shall be imprisoned for not more than 5 years or
may be fined in an amount not to exceed $50,000, or both.

Set» 53 D.(`. Reg. 6443. 6467 (/\ug. 1 1, 2()()6). 'l`he only substantive change between this
language and the current § 22-3()1()(b) is a requirement that the defendant be at least 4 years older
than the purported age ofthe child or minor See l).(Y. Code § 22-30lO(b).

3

defense counsel, Assistant l~`ederal Public Defender Danielle Jahn. See Plea Agreement, Docket
No, 115]. The plea agreement provided that Casseday would agree to admit guilt and enter a plea
of guilty to Courits 'l`vvo (Possession of Child Pornography) and 'l`hree (Enticing a Chi1d),
punishable by up to ten and five years_ respectively. See i'd. 11 l. The United States agreed to
dismiss Count ()ne ofthe lnformation_ the federal enticement charge, at sentencing. [d. 11 10. In
addition. the (loverniiient agreed not to bring additional charges against Casseday in connection
with the conduct described in the Statement ofFacts to be signed by the parties and submitted to
the Court. /d 'l`he plea agreement provided that, pursuant to Federal Rule ofCriminal Procedure
ll(c)(l)(€), the parties would agree to a sentence of30 months on the Posscssion ofChild
Pornography Charge and a sentence of 60 months on the linticement charge, to be served
consecutively, resulting in an aggregate sentence of9O months imprisonment, followed by a term
ofat least ten years supervised release /d 11 3. 'l`he agreement stated that ifthe Court rejected
the plca, either side could withdraw from the plea and the Government would have "full and
complete discretion to tile a Superseding lnformation or to seek a Superseding lndictment prior
to the defendant’s entering a guilty plea to any criminal offense in this case." la’.

()ri the last page of the plea agreement there is a signature page with a heading entitled
"l)ef`endant’s /\cceptance." 'l`he paragraphs under this heading read as follows:

1 have read this plea agreement and have discussed it with my attorney, Danielle

Jahn, lisquire. 1 fully understand this agreement and agree to it without reservation.

1 do this voluntarily and of my own free will, intending to be legally bound. No

threats have been made to me nor am 1 under the influence of anything that could

impede my ability to understand this agreement fully. lam pleading guilty because

I am in fact guilty of the offense(s) identified in paragraph one.

1 reaffirm that absolutely no promiscs, agreements, understandings, or conditions
have been made or entered into in connection with my decision to plead guilty except

those set forth in this plea agrecment. 1 am satisfied with the legal services provided
by my attorney in connection with this plea agreement and matters related to it.
See Plea /\greement at 6. ()n November 20, 20()6, Casseday signed and dated the plea agreement

immediately below these paragraphs. (_Tasseday`s counsel, l\/ls. Jahn, also signed and dated the
agreement acknowledging that she had discussed its provisions fully with Casseday and that she
concurred in her client`s desire to plead guilty. la’
2. Statement of l"acts
()n thc same day as the initial plea colloquy, Novcmber 20, 2006, Casseday signed a

Statement of l"acts that describes in detail the factual basis supporting the plea agreement. See
Statement ofl"acts ("S()F"), l)ocket No. 1161. 'l`he Statement of Facts provides that the parties
stipulate and agree that the facts contained therein are true and that they are being submitted to
demonstrate that there is probable cause that Casseday committed the offenses to which he is
pleading guilty. 'l`he Statement ofl"acts includes the following factual statements:

' On September 26, 2()06, Casseday used a laptop computer in the District of
Columbia to enter a Yahoo lnternet ehat room and contacted an individual using
the screen name "daddysgrl.dc," with whom he chatted for approximately two
hours. SOl" 11 1. Casseday told "daddysgrl.dc" that he was on New York Avenue,
N.l~l,_ that he had a wife and children in another state, that he rented a room in
"Bowie" during the week, and that he was 53 years old. la’. llc also forwarded a
picture ol`his face. /d.

~ ln reality, "daddysgrl.dc" was an undercover MPD detective who told Casseday in
the ehat room that he was a l3-ycar~old girl named Amanda living in the District
of`(`oluinbia with her mother. ld. 11 2. "/\manda" told Casseday that her father
had engaged in some unspecified inappropriate sexual behavior with her and that
she had not had sexual intercourse. /d. 'l`he MPD detective sent Casseday a
photograph ofa young girl in a swimming pool and represented that it was
"/\irianda." ld.

~ l)uring the chat, Casseday asked whether he could watch "Amanda” urinate and
for\~vardetl her several photographs ofan erect penis, asking "/\iiianda" whether "it
would tit inside" her. id 11 3. Casseday arranged to meet "Amanda" for the
ptirpose ofengaging in sexual intercourse /a' 114. The undercover detective
instructed Casseday to come to 1317 Adams Street,  at about 9:30 p.m. Id.

5

' /\t approximately 9:4() p.m., an l\/lPD detective observed Casseday operating a
vehicle with New York license plates in the vicinity ofthe given address. ld. 11 5.
Subsequent investigation revealed that Casseday was 53 years old, that he worked
at the Washington 'l`iines building on l\lew York Avenue, N.E., that he had
entered that location prior to the internet ehat with "daddysgrl.dc," that he was a
resident ofNew York and that he rented a room in Bowie, Maryland. /d. 11 6.

~ /\fter C.`asscday`s arrest, security personnel at the Washington 'fimes building
were riotificd. and (.`asseday's office was locked and secured in the early hours of
September 27, 2006. ld. 11 7. ()n September 27, 2006, a United States District
Court l\/lagistrate judge issued a search warrant authorizing the search of
Casscday`s office, and specifically of data storage devices in that location. [d.
'l`he warrant was executed by l\/IPD detectives and a U.S. Secrct Service agent
later on the same datc. /d. /\mong the items recovered during the search was a
computer, which forensic analysts later determined contained the text ofthe
internet ehat between Casseday and "Amanda," the photograph ol"‘/\manda”
forwarded by the undercover l\/IPD detective during the chat, and photography of
two females who appeared to be in their teens, one of whom was urinating on the
othcr. /r/. 11 8. /\lso recovered were several "memory sticks" containing digital
photographs that had been sent to "daddysgrl.dc," including pictures ofpenises
and Casseday’s face /d 11

~ After the search was completed, Washington Timcs security staff resecured the
ofticc. [d. 11 1(). On September 28, 2()06, Washington Times staff entered the
office for the purpose of removing Casseday’s personal possessions, and a staff
member found a compact disc ("CD") on Casseday`s desk. Id. The CD was
turned over to a detective for analysis. /a’. 'l`hc CD was found to contain at least
ten images of child pornography, as defined in 18 U.S.C. § 2256. ld. 11 ll. "All
ofthose images had traveled in interstate commerce by means of the lnternet prior
to corning into defendant`s iiosscssion." /a’. Two of the images were ofehildren
who had previously been identified by the National Center for l\/lissing and
l:'xploitctl (`hildrcn. id

'l`he Statement of l"acts is signed by (Iasseday, l\/ls. Jahn, and Assistant United States Attorney
Patricia Stewart.

3. /\rraignment and Plea Colloqrtg¢

/\ plea hearing was held before this (`ourt on November 20, 2006. /\t the outset ofthe
hearing, Casseday was presented with a copy of the lnformation and waived a formal reading of
it. See 1 1/2()/06 'l`r. at 3. Casseday entered a plea of not guilty to Count One of the lnformation

6

and a plea of guilty to Counts 'l`wo and l`hree ofthe lnformation. Casseday was then placed
under oath and began a colloquy with the Court regarding the plea agreement. See id. The Court
informed Casseday that he could "consult with [his] lawyer at any time" ifhe needed to ask her
any questions and explained to him that "you can’t just sort ofchange your mind in a week and
say. t'Vel/, you k)i, 456 U.S. 152. l64

(l 982) ("()nce the clef`eiidant`s chance to appeal has been waived or exhausted, . . . we are
entitled to presume he stands fairly and finally eonvieted. especially when . . . he already has had
a t`air opportunity to present his federal claims to a federal f`orum."). 'l`wo such limitations are
particularly relevant to the present motion.

l523 U.S. 614, 622 (l998), llowever,

l5

"[w]here a petitioner raises claims of ineffective assistance of counsel in a § 2255 motion, he
need not show ‘causc and prejudiee` for not having raised such claims on direct appeal, as these
claims may properly he raised for the first time in a § 2255 iiiotion." United tS`rri/i».s v. (.`r)t)/\', 130
l". Supp. 2d 43, 45 (l).l).C. 2()0()) (citing United Siatc.s v. ./ohn.s'r)ii, 1999 WL 414237 at l (D.C.
Cir., May 28 1999)),¢1//"¢1',22 l"cd. /\ppx, 3 (D.C.Cir. 200l).

"|'l"]o obtain collateral reliefa prisoner must clear a significantly higher hurdle than
would exist on direct appeal." l")'cid_i', 456 U.S. at l()(). Nonethcless, "unless the motion and the
files and records of thc case conclusively show that the prisoner is entitled to no relicf, the court
shall . . . grant a prompt hearing thercon, determine the issues, and make findings of fact and
conclusions of`law with respect thercto." 28 U.S.C. § 2255. llowever, a district court need not
conduct an evidentiary hearing before denying a § 2255 motion when "the motion and files and
records ofthe case conclusively show that thc prisoner is entitled to no relief." ld.; United States
v. /Wi)rri.vo)i. 98 l" 3d 619_ 625 (D.C. (`ir. 1996). "lf`it plainly appears from thc face ofthe motion
and any annexed exhibits and the prior proceedings in the case that the movant is not entitled to
relief in the district eourt, thejudge shall make an order for its summary dismissal . . .  Rules
Governing § 2255 Proceedings, Rule 4(b). "[/\] districtjudgc’s decision not to hold an
evidentiary hearing before denying a § 2255 motion is generally respected as a sound exercise of
discretion when the judge denying the § 2255 motion also presided over the trial in which the
petitioner claims to have been prejudiced." Morri.s‘r)n, 98 F.3d at 625.

lll. DlSCUSSl()N

ln his § 2255 l\/lotion and Amended § 2255 l\/lotion and related pleadings, Casseday
asserts seven claims oferror; (l) that his guilty plea was involuntary because the Court and his
counsel failed to explain to him that travel in interstate commerce was an element of the child

l6

pornography eharge; (2) that the Court failed to ascertain a sufficient factual basis for his guilty
plea because the record did not show that the images of` child pornography had traveled in
interstate eoinmeree; (3) that his counsel disregarded his instructions to file a notice ofappeal;
(4) that the (,`ourt failed to inform him ofthe reasons for the sentencing paekagc; (5) that his
conviction is based on evidence seized in violation ofthe l"ourth Amendment; (6) that his arrest
was unconstitutional; and (7) that his counsel coerced him into answering a question
affirmatively during the plea eolloquy. 'l`he Govcrnment argues that Casseday’s l"ourth
/\iiiendinent claim must be disinissccl as untimely because it was asserted outside the one-year
statute of liinitations and does relate back to his original § 2255 l\/lotion. 'l`he Governmcnt
contends that Casseday’s other claims are contradicted by the factual record and should therefore
be disinissed. 'l`he Court shall address each ofCasscday’s elaims, beginning with those that may
be untimely.

/l Y`/r)ie/i)i545 U.S. 353, 357 (20()5). Because Casseday did not appeal his case, his
judgment of conviction became final no later than l\/larch 6, 2()07, the deadline for Casseday to
appeal his conviction See (`/cz,i» v, United .S`/zz!c.s', 537 U.S. 522, 532 (20()3) (holding that

§ 2255`s one~year liniitatioii period starts to run when the time for seeking appellate review
expires).

/\lthough (.`asseday’s § 2255 |\/lotion was filed within this one-year liniitation period,
Casseday’s /\meiided § 2255 Motion was not filed within that period. 'l`herefore, any claims
presented in the /\mended § 2255 l\/lotion are time-barred unless they "relate back" to the claims
asserted in the original motion. Uni/ed .S`la!es v. llic/545 U.S.

18

644, 662 (2005) ("/\n amended habeas petition . . . does not relate back . . . when it asserts a new
ground for reliefstipportcd by facts that differ in both time and type from those the original
pleading set forth."`)“
(`asseday raises two claims in his amended § 2255 motion: (l) that the Court violated

Rule ll(b)( 1 )(l\/l) and 18 U.S.C. § 3553(c) by failing to inform him of the reasons for the
sentencing package; and (2) his conviction is based on evidence seized in violation ofthe Fourth
Ameiidirient, 'l`lie (lovernnient concedes that the first ol`thcse claims§ relates back to Casseday’s
original § 2255 l\tlt)tion and is therefore timely. .S`ee Gov't l\/lem. at 20, llowever, the
(}overnmcnt argues that the Fourth /\mendinent claim does not relate back because it is different
in time and type from the claims asserted in the original § 2255 l\/lotion. The Court agrees. The
claims in (.`asseday’s initial motion all relate to errors during the plea hearings or after the
sentencing process; the l"ourth /\mcndment claim asserted in the amended motion focuses on an
alleged constitutional violation in the seizure ol`cvidencc follow'ing his arrest. Spccifically,
Casseday contends that the removal of the CI) from his desk by a Washington Tirnes staff
member after the search warrant had been executed was a "second search" conducted without a

warrant in violation ofthe l"ourth /\mendment. Sc'c» /~\mendcd § 2255 l\/lotion at 7~1 l. 'l`here is

" /\lthough I"466 U.S. 668, 688, 694 (1984). 'l`he .S`tric'k/ana'

21

standard has been extended to claims that a defense counsel rendered ineffective assistance by
failing to file a notice ofappeal. .S'ec» l€c)e in l"lr)res'~()rlega, 528 U.S. 470, 476-77 (2()00).
llowever, the Supreine (.`ourt has explained that when counsel has consulted with the defendant
about the advantages and disadvantages of filing an appeal and made a reasonable effort to
discover the defendant’s wishcs, "[clounsel performs in a professionally unreasonable manner
only by failing to follow the defcndant`s express instructions with respect to an appeal." /d. at
478. Where defense counsel has not eonstilted with the defendant about filing an appeal, the
court must determine whether counsel's failure to consult constitutes deficient performancc. Id.
"{Clounsel has a constitutionally imposed duty to consult” only "when there is reason to think
either (l) that a rational defendant would want to appeal (for example, because there are
nonfrivolous grounds for appcal), or (2) that this particular defendant reasonably demonstrated to
counsel that he vv'.ts interested in appealing." /c/. at 48(); see c//.s'477 U.S. 478, 488 (1986), and (`asseday argues that his counsel was

23

ineffective iii failing to ob_iect to these alleged defects in his plea proceedings.° Because the
Court shall hold an evidentiary hearing to determine whether C.`asseday’s failure to note an appeal
was caused by ineffective assistance ofcounsel, the Court shall hold in abeyance a determination
as to whether Casseday has established cause to assert his defaulted Rulc l l elaims. llowever,
because (`asseday must also ctemonstrate actual pre,iudice front the alleged crrors, the Court may
ret iew the merits of his claims to determine whether he would be entitled to any reliefcven if
cause is established.

"'l`o have a plea set aside on a section 2255 petition, the petitioner must show that the
plea proceeding was tainted by a fundamental defect which inherently results in a complete
miscarriage of_jttstice or an omission inconsistent with the rudimentary demands of fair
proccdure." United tS`/u/e.i' tx l/Vctzitcr_ 265 l~`.}d lt)74_ 1077 (l).(`. (`ir. 2()f)l ) (qtiotation marks
and citations omitted). 'l`he (}ovcrnment contends that (.`asseclay`s claims are each contradicted
by the record. 'l`hc Court shall review each in turn.

l. 'I`he \/oluntariness ofthe Plea

Casseday`s tirst claim is that his plea of guilty to (_`ount 'l`wo was not voluntary because
the Court failed to explaiii. and he failed to understand. that one element ot`the child
pornography charge is that the images have traveled in interstate eommerce. "l"oi' a plea to be
voluntary under the (.`onstitution, a defendant must receive ‘real notice ofthe true nature ofthe

charge against hiin."` U)))/ca' .S`lale.s~ tx Ahn, 23l l"._`)cl 26, 33 (D.C. Cir. 2()()()) (quoting United

" 'l`he (]overnment interprets (.`asseday’s inotions as asserting separate stand-alone claims
of ineffective assistance of counsel relating to these alleged Rulc ll violations. llowever,
(`asseday`s argument is that his counsel was ineffective for failmg to object to these errors and/or
appeal, thus causing the procedural defaults. livcn if(fasseday’s pleadings could be construed to
assert stand-alone ineffective assistance claims, those claims would fail for the same reasons as
Casseday’s Rulc ll claims

24

States v_ I)153 F.3d
759, 77l (l).(`. (`ir. l99X)). (u`ontrary to (`asseday’s assertions in his § 2255 l\/lotion, the record
from the plea colloquy clearly shows that there was evidence that the images on the CD
recovered from (`asseday’s office had traveled in interstate commcrce. (`asseday`s admissions in
the Statement of l"ztcts. together with the (jovernmeiit`s proffer that several of the images found
on the (`l) liad been confirmed as depictions ofehildren from out ofstate, constitute stifficient
evidence that Casseday entered the plea knowingly as to this issue and for a reasonablcjuror to
find that Casseday was guilty of possession ofchild pornography. 'l`hercforc, the (`ourt did not
violate Rulc l l in failing to determine that there is a factual basis for the plea. Bccr-.iusc Casseday
cannot show actual prejudice from this alleged error, the (`ourt shall dismiss his second Rulc ll
claim

3 'l`lie Rcasons for the Sentence

Casscday’s third claim is that the Court violated rule l l(b)( l )(l\/l) and l8 U.S.C.
§ 3553(0) by failing to inform him ofthe reasons for his sentence. /\t the time of sentcncing,
Rule l l(b)(l) providcd:
Before the court accepts a plea of guilty or nolo contcndcre, the defendant may be
placed tinder oath, and the court must address the defendant personally in open eourt.
l)uring this address, the court must inform the defendant of, and determine that the

defendant understands the follovving:

(l\/l) the eourt’s obligation to apply the Sentencing (}uidelincs, and the court’s
discretion to depart from those guidelines under some circumstances . . . .

l~`i~.i). R. (`Ri.vi. l’ l l(b)( l ) (2007).7 At the time of sentcneing. 18 L’.S.(` §3553(c) prc)\"ided as
follows:
(c) Statement of reasons for imposing a sentence.~ 'l`he court, at the time of
sentencing, shall state in open court the reasons for its imposition ofthe particular

sentence, and, ifthe sentence

(°) is not of the l543 U.S. 220
(20()5), Rulc l l(b)( l )(.\/l) was amended so as to require the court to explain "in determining a
sentence. the court’s obligation to calculate the applicable sentencing-guideline range and to
consider that range. possible departures under the Scntencing (iuidelines. and other sentencing
factors under lX U.S.(`. § 3553(a)." l"i